
	
		II
		111th CONGRESS
		2d Session
		S. 3055
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 1, 2010
			Mr. Casey introduced the
			 following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To require the Secretary of Commerce to
		  award grants to municipalities to carry out community greening initiatives, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Green Communities Act of
			 2009.
		2.Findings and purposes
			(a)FindingsCongress makes the following
			 findings:
				(1)Landscaping adds to the economic value and
			 sales appeal of commercial real estate and increases office occupancy
			 rates.
				(2)Greening can change people’s perceptions of
			 their neighborhoods, reduce violence and crime, and increase neighborhood
			 stability.
				(3)Planting new trees, improving streetscapes,
			 and cleaning vacant lots increases property values.
				(4)People will stay longer and shop more in
			 shopping districts that are well landscaped.
				(5)Improvements to neighborhood parks increase
			 the value of single-family homes in the surrounding community.
				(6)Homes adjacent to vacant lots that are
			 greened have a much higher property value than homes adjacent to vacant lots
			 that have not been greened.
				(b)PurposesThe purposes of this Act are as
			 follows:
				(1)To promote investment in greening projects
			 and programs as effective economic development tools.
				(2)To connect urban economic development
			 initiatives with environmental initiatives.
				(3)To improve quality of life for city
			 residents.
				(4)To encourage public-private
			 partnerships.
				3.DefinitionsIn this Act:
			(1)Community greening initiativeThe term community greening
			 initiative means a program that increases economic development by
			 improving the environment. A community greening initiative may include the
			 following:
				(A)Revitalizing municipal parks and public
			 spaces.
				(B)Landscaping community gateways and key
			 corridors.
				(C)Tree plantings and urban forestry
			 projects.
				(D)Comprehensive planning for open space
			 preservation.
				(E)Education, training, and volunteer
			 management concerning community green initiatives.
				(F)Green roof construction.
				(G)Green stormwater infrastructure.
				(H)Vacant lot management.
				(2)Green roofThe term green roof means a
			 roof consisting of vegetation and soil or a growing medium planted over a
			 waterproofing membrane.
			(3)Green stormwater
			 infrastructureThe term
			 green stormwater infrastructure means systems and practices that
			 use or mimic natural processes to infiltrate, evapotranspirate, or reuse
			 stormwater on the site where it occurs rather than transporting the water to a
			 stream or treatment facility.
			(4)Nonprofit organizationThe term nonprofit
			 organization means an organization that is described in section
			 501(c)(3) of the Internal Revenue Code of 1986 and exempt from tax under
			 section 501(a) of such Code.
			(5)SecretaryThe term Secretary means the
			 Secretary of Commerce.
			(6)Urban
			 forestryThe term urban
			 forestry means an integrated citywide or neighborhood-wide approach to
			 the planting, care, and management of trees in the city or the neighborhood in
			 order to ensure environmental and social benefits for residents.
			4.Grants for community greening
			 initiatives
			(a)Grants
				(1)In generalTo the extent that funds are available, the
			 Secretary shall, acting through the Assistant Secretary of Commerce for
			 Economic Development, award grants to eligible municipalities to carry out
			 community greening initiatives.
				(2)Grant amountThe Secretary may not award a grant under
			 this section in an amount that exceeds $2,000,000.
				(b)Eligible municipalitiesFor purposes of this section, an eligible
			 municipality is any municipality that meets—
				(1)the criteria described by section 209(b) of
			 the Public Works and Economic Development Act of 1965 (42 U.S.C. 3149(b));
			 and
				(2)the circumstances described by section
			 209(c) of such Act (42 U.S.C. 3149(c)).
				(c)Selection of grant recipients
				(1)ApplicationAn eligible municipality seeking a grant
			 under this section for a community greening initiative shall submit to the
			 Secretary an application therefor in such form and in such manner as the
			 Secretary considers appropriate.
				(2)SelectionThe Secretary shall, in consultation with
			 the nonprofit organizations that receive a grant or enter into a contract with
			 the Secretary under section 5(a), select to receive grants under this section
			 80 eligible municipalities that have successfully developed and planned a
			 community greening initiative, as determined by the Secretary.
				(3)LimitationThe Secretary may not award a grant under
			 this section to an eligible municipality for a community greening initiative
			 that the Secretary determines will require more than 2 years to
			 complete.
				(d)Use of grant fundsEach eligible municipality receiving a
			 grant under this section shall, with technical assistance and training provided
			 under section 5(c), use the grant to carry out the community greening
			 initiative for which the grant is received.
			(e)Matching requirementAn eligible municipality seeking a grant
			 under this section for a community greening initiative shall agree to make
			 available non-Federal funds to carry out the community greening initiative in
			 an amount equal to not less than 50 percent of the grant awarded to such
			 eligible municipality under this section.
			(f)ReportNot later than 60 days after an eligible
			 municipality that receives a grant under this section for a community greening
			 initiative completes such initiative, the eligible nonprofit organization that
			 assisted such municipality with such initiative under subsection (d) shall
			 submit to the Secretary a report assessing the implementation of such
			 initiative.
			5.Technical assistance and training for
			 municipalities
			(a)Grants or contracts
				(1)In generalTo the extent that funds are available, the
			 Secretary shall award grants to, or enter into contracts with, 5 eligible
			 nonprofit organizations to provide technical assistance and training to
			 municipalities that receive grants under section 4.
				(2)DurationA grant or contract under paragraph (1)
			 shall be for a period of 5 years.
				(b)Eligible nonprofit
			 organizationFor purposes of
			 this section, an eligible nonprofit organization is any nonprofit organization
			 that has experience with the following:
				(1)Planning and implementing projects
			 concerning urban open space, landscape management, and community greening
			 initiatives.
				(2)Land and water conservation.
				(3)Working with communities.
				(4)Forming partnerships or regional
			 consortiums.
				(5)Urban ecology.
				(6)Such other experience as the Secretary
			 considers appropriate.
				(c)Technical assistance and training
				(1)In generalEach eligible nonprofit organization
			 receiving a grant or entering into a contract under subsection (a) shall
			 provide technical assistance and training to municipalities receiving grants
			 under section 4 to assist such municipalities in carrying out the community
			 greening initiatives for which such grants were awarded.
				(2)ActivitiesTechnical assistance and training under
			 paragraph (1) may include the following:
					(A)Developing, planning, implementing, and
			 assessing community greening initiatives.
					(B)Developing and implementing training and
			 workshops for municipal agencies and local partners.
					(C)Evaluating a community greening
			 initiative.
					(d)ReportNot later than 90 days after the end of
			 each fiscal year for which amounts are made available for grants under this
			 section, the Secretary shall submit to Congress a report on the technical
			 assistance and training provided under this section. Each report shall describe
			 the actions taken by the Secretary to ensure that technical assistance and
			 training provided under this section is responsive to the needs of
			 municipalities that receive grants under section 4.
			6.Authorization of appropriations
			(a)In generalThere are authorized to be appropriated to
			 carry out this Act—
				(1)$30,000,000 for each of fiscal years 2010,
			 2013, and 2014; and
				(2)$90,000,000 for each of fiscal years 2011
			 and 2012.
				(b)Reservation of funds
				(1)Grants for community greening
			 initiativesNot less than 66
			 percent of the amounts made available to carry out this Act for each of fiscal
			 years 2011 and 2012 shall be made available for the awarding of grants under
			 section 4.
				(2)Technical assistance and
			 trainingOf the amounts made
			 available to carry out this Act, amounts shall be made available for technical
			 assistance and training under section 5 as follows:
					(A)For each of fiscal years 2010, 2013, and
			 2014, 85 percent of such amounts.
					(B)For each of fiscal years 2011 and 2013, 28
			 percent of such amounts.
					(c)AvailabilityFunds made available under this Act shall
			 remain available until expended.
			
